DISCIPLINARY PROCEEDINGS
PER CURIAM *.
Respondent, Herman A Castete, was hired by a client in connection with a wrongful termination action against her employer. Respohdent failed to file suit, and the claim prescribed. Respondent did not inform his client of his failure to file suit, and in fact told her that he received a settlement offer. Respondent had the client sign a “release,” and wrote her a check on his trust account for $6,000. The client subsequently became suspicious when she searched the courthouse records and learned no suit was ever filed on her behalf in this matter. She then filed a complaint with the disciplinary counsel, contending that respondent made up the story about the settlement and paid her the $6,000 simply “to get rid” of her.
The disciplinary counsel filed a one count formal charge against respondent based on the false settlement. Subsequently, respondent filed a motion for consent discipline, requesting that he be suspended from the practice of law for one year and one day, with reinstatement subject to certain conditions. The disciplinary counsel concurred in the consent discipline. Both the hearing committee and disciplinary board recommended approval of the proposed consent discipline.
Upon review of the record of the disciplinary board’s findings and recommendations, and the record filed herein, it is the decision of the court that the disciplinary board’s recommendation be adopted.
Accordingly, it is ordered that Herman A. Castete be suspended from the practice of law for a period of one year and one day, with reinstatement conditioned upon respondent’s completion of the applicable continuing legal education requirements and completion of a law office management seminar. All costs of these proceedings are assessed against respondent.

Lemmon, J., not on panel. Rule IV, Part 2, § 3.